The Supreme Court correctly determined that there was an issue of fact regarding whether the visits of the plaintiff’s decedent to the offices of the appellants between October 19, 1983, and January 25, 1990, were for "routine examinations”, such that the Statute of Limitations was not tolled, or whether they were for "continuous treatment” for "the same condition which gave rise to the claim of malpractice”, sufficient to toll the Statute of Limitations (McDermott v Torre, 56 NY2d 399; see, Bartolo v Monaco, 202 AD2d 535; Yelin v American Dental Ctr., 184 AD2d 693, 695; Patterson v Minehan, 180 AD2d 241; *735see also, Ganess v City of New York, 85 NY2d 733, 736). Copertino, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.